      Case 7:19-cr-00522 Document 255 Filed on 04/28/21 in TXSD Page 1 of 2
                                                                                                    United States District Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                                                                                                         April 28, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                      Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA,                                §
                                                         §
VS.                                                      § CRIMINAL ACTION NO. 7:19-CR-522
                                                         §
RICARDO QUINTANILLA, et al,                              §
                                                         §
           Defendants.                                   §

                                                    ORDER

       The Court now considers the Government’s Motion for Evidentiary Rulings in
Deposition Testimony of Elizabeth Walker1 filed on April 11, 2021. The ten-day response
deadline2 has elapsed and no Defendant has filed a response. The Court, having considered the
Government’s motion, the record before the Court, and the applicable law rules as follows:
Objections 1 – 10: Weslaco City Commission Meeting Minutes – the hearsay, hearsay within
hearsay and Confrontation Clause objections are each overruled;
Objection 11 – Communication with Juan Guerra – the hearsay and Confrontation Clause
objections are each overruled;
Objections 12 – 13: LeFevre conversation – the hearsay and Confrontation Clause objections are
overruled;
Objection 14: Form/Leading – the objection is overruled;
Objection 15: Form/Speculation – the objection is sustained;
Objection 16: Relevance – the objection is overruled;
Objection 17: Relevance – the objection is sustained;
Objection 18: Relevance – the objection is sustained;
Objection 19: Argumentative – the objection is sustained;3
Objection 20: Argumentative – the objection is sustained; and


1
  Dkt. No. 248.
2
  See Dkt. No. 254. (Transcript of hearing held on April 1, 2021, wherein the Court set the ten-day response
deadline.)
3
  The Court notes that part of the witness’ response is “No, sir. He was a member of the Weslaco City Commission.”
(Dkt. No. 248-1, transcript pg. 180:22-23.) The Court’s ruling is based, at least in part, on its understanding that
Defendant Arturo Cuellar was not a City Commissioner, but rather a County Commissioner.

1/2
      Case 7:19-cr-00522 Document 255 Filed on 04/28/21 in TXSD Page 2 of 2




Objection 21: Argumentative – the objections is sustained.
       IT IS SO ORDERED.
       DONE at McAllen, Texas, this 28th day of April, 2021.


                                                ___________________________________
                                                Micaela Alvarez
                                                United States District Judge




2/2
